Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 1 of 12

UNITED STATES BANKRUPTCY COURT

 

DISTRICT GF C()NNECTICUT
BRIDGEPORT DIVISION

X

In re: CHAPTER 11
l jo 3 3 Lc>
ANDREW N. KORNSTEIN : CASE NO. 19- @`am)
Debtor.
X

 

DEBTOR’S APPLICATION TO EMPLOY
NEUBERT., PEPE & MONTEITH, P.C. AS COUNSEL

Pursuant to 11 U.S.C. Section 1107 and Rule 2014 of the Federal Rules of Bankruptcy
~Procedure, the debtor, Andrew N. Kornstein (“Debtor”), hereby applies for an order authorizing
the employment of the law firm of Neubert, Pepe & Monteith, P.C. ("NPM") as his counsel as of
the Petition Date. In support of this application, the Debtor respectfully represents as follows:

BACKGROUND

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157 and
1 3 34.

2. On March 26, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for
relief under Chapter 11 of Title ll of the United States Code (the "Bankruptcy Code")

3. The Debtor continues in possession of his property as a debtor-in-possession
pursuant to Sections 1107 of the Bankruptcy Code. No trustee or examiner has been appointed in
this case.

RELIEF REOUESTED
4. Pursuant to Section 327(a) of the Bankruptcy Code, the Debtor desires to employ

and retain NPM as counsel under a general retainer.

CaSe 19-50396 DOC 7 Filed 03/29/19 Entered 03/29/19 17237:26

5. NPM maintains offices in NeW Haven and Fairfield, Connecticut.

founded in 1993 and has a Widely diversified general and corporate practice. The finn currently

employs 27 lawyers, Who are assisted by five paralegals.

6. The Debtor selected NPM as his counsel because of NPM’s expertise in financial
reorganizations, bankruptcy, corporate, and litigation matters. NPM is Well suited for the type of
representation required by the Debtor. NPM has substantial resources and expertise in the areas
of` the law that may arise in this case, including bankruptcy, finance, real estate, tax, and litigation

7 . The Debtor contemplates that NPM Will render general legal services to the Debtor

as needed throughout the course of his Chapter 11 case, including the following:

a.

Advising the Debtor of his rights, powers, and duties as a debtor and
debtor-in-possession continuing to operate and manage his property;

Advising the Debtor conceming, and assisting in the negotiation and
documentation of, financing agreements, debt restructuring, and
related transactions;

RevieWing the nature and validity of any liens asserted against the
property of the Debtor, and advising the Debtor concerning the
enforceability of such liens;

Advising the Debtor concerning the actions that these might take to
collect and to recover property for the benefit of the Debtor’ s estate;

Preparing on the Debtor’s behalf necessary and appropriate
applications, motions, pleadings, draft orders, notices, and other
documents, and reviewing all financial and other reports to be filed
in this Chapter 11 case;

Advising the Debtor concerning, and preparing responses to,
applications, motions, pleadings, notices, and other papers Which
may be filed and served in this Chapter 11 case;

Counseling the Debtor in connection With the formulation,
negotiation, and prosecution of a plan of reorganization and related
documents; and

Page 2 of 12

NPM Was

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 3 of 12

h. Performing all other legal services for and on behalf of the Debtor
Which may be necessary or appropriate in the administration of this
Chapter 11 case.

8. Subject to the Court's approval, NPM Will charge the Debtor for legal services on
an hourly basis in accordance With its ordinary and customary hourly rates f`or cases of this nature.
NPM Will also bill for out-of-pocket expenses made on behalf of the Debtor, including copy
charges, travel expenses, telephonic conferencing services, and online research charges.

9. ` NPM intends to apply to this court for compensation and reimbursement of
expenses in accordance With the applicable provisions of the Bankruptcy Code, the Federal Rules
of Bankruptcy Procedure and the Court's Local Rules.

10. NPM has received a retainer in the amount of $25,000 from the Faye Kornstein
lrrevocable Trust to be applied toward services rendered by NPM on the Debtor’s behalf.

11. To the best of the Debtor’s knowledge, information, and belief, NPM represents no
interest adverse to the Debtor or to his estate in the matters for Which it is proposed to be retained

12. The Debtor submits that the employment of NPM Would be in the best interests of
the Debtor, his estate, and creditors An affidavit executed on behalf of NPM in accordance With
the provisions of Section 327 of the Bankruptcy Code, Rule 2014 of the Federal Rules of
Bankruptcy Procedures, and Local Rule of Bankruptcy Procedure 2014-1, is attached hereto as

Exhibit A and is incorporated herein by reference

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 4 of 12

WHEREFORE, the Debtor seeks an Order authorizing the employment of Neubert, Pepe

& Monteith, P.C. as his counsel as of the Petition Date for the reasons set forth above, and for such

other and further relief as may be just and proper.
/
Dated: March &_, 201 _ M/l>
M di 132 , CT

Andre<>v 1\{. Komstein

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 5 of 12

EXHIBIT
A

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 6 of 12

UNITED STATES BANKRUPTCY COURT

 

 

 

DISTRICT OF CONNECTICUT
BR_IDGEPORT DIVISION
x
ln re: CHAPTER 11
ANDREW N. KORNSTEIN : CASE NO. 19-50396 (JAM)
Debtor.
X
VERIFIED RULE 2014 STATEMENT OF
NEUBERT, PEPE & MONTEITH, P.C.
STATE OF CONNECTICUT)
) ss: New Haven
COUNTY OF NEW HAVEN )

1, Douglas S. Skalka, being duly sworn, hereby depose and say as follows:

l. I am a principal of the law firm of Neubert, Pepe & Monteith, P.C. (“NPM”), and
am duly admitted to practice in the State of Connecticut and in the United States District Court for
the District of Connecticut.

2. NPM maintains offices for the practice of law at 195 Church Street, New Haven,
Connecticut and 2150 Post Road, Suite 201, Fairfield, Connecticut.

3. To ascertain NPM's connections with the Debtor, the creditors of the estate, parties
in interest (and their respective attorneys and accountants), the United States Trustee, or any person
employed in the office of the United States Trustee, I caused NPM's employees to examine NPM's
records to determine NPM's connections With the aforementioned parties. In addition, 1 discussed
with NPM's attorneys matters which appeared to have connections with the Debtor, its creditors,
or parties in interest To the best of my knowledge, after taking such steps, the following
statements relating to NPM's status with respect to the requirements of 11 U.S.C. Section 327 are

true.

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 7 of 12

4. To the best of my knowledge, NPM has not represented and does not represent the
Debtor’s creditors or other parties-in-interest in connection with the Debtor except that NPM has
represented l\/I&T Bank in loan transactions unrelated to the Debtor or this case. The amount of
revenue generated by NPM’s representation of M&T Bank in 2018 amounted to less than 1% of
NPM’s annual revenues l\/I&T Bank has advised NPM that it is prepared to waive any conflict
associated With NPM’s representation of the Debtor in this case. NPM has advised the Debtor to
retain separate counsel to represent him With regard to such disputes if a dispute arises between
the Debtor and M&T Bank.

5. To the best of my knowledge, NPM does not hold or represent an interest adverse
to the interests of the creditors of the Debtor’s bankruptcy estate.

6. To the best of my knowledge, NPM is a “disinterested person” within the meaning
of 11 U.S.C. Sections 101(14) and 327.

7. While NPM has made a diligent effort to ascertain the identity of and clear any
potential conflicts with interested parties, it is possible that the Debtor or NPM have not yet
identified all creditors and parties-in-interest, and, therefore, that NPM may have other contacts
hereto. To the best of my knowledge, however, NPM has identified all significant parties in this
matter with the results set forth above. To the extent that any additional information comes to

light, NPM will review, disclose, and resolve any conflict or adverse interests that may appear.

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 8 of 12

8. To the best of my knowledge, understanding, and belief, the proposed employment

of NPM is in all respects in accordance with and proper under ll U.S.C. Section 327.

nw

Douglas/S. kalka

Subscribed and sworn to before me
29th day of March, 2019

   
 
 

. eE Ballerini ' l
, mmissioner of the Superior Court

  

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 9 of 12

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION
x
In re: 1 CHAPTER ll
ANDREW N. KORNSTEIN : CASE NO. 19-50396 (jam)
Debtor.
x

 

ORDER AUTHORIZING THE EMPLOYMENT OF
NEUBERT., PEPE & MONTEITH, P.C. AS COUNSEL FOR THE DEBTOR

Upon the Application of the above-named Debtor seeking authority to employ and appoint
Neubert, Pepe & l\/Ionteith, P.C. pursuant to Section 327(a) as attorneys to represent him as Debtor-
in-Possession (“Application”), and upon the Declaration of Douglas S. Skalka, and it appearing
that Neubert, Pepe & Monteith, P.C. are attorneys duly admitted to practice in this Court, and the
Court being satisfied that Neubert, Pepe & Monteith, P.C. does not represent any adverse interest
to said Debtor-in-Possession herein, or to his estate, and are disinterested persons, and that the
employment of Neubert, Pepe & Monteith, P.C. is necessary and would be in the best interest of
the estate, it is hereby

ORDERED that Andrew N. Komstein as Debtor-in -Possession herein be and he is hereby
authorized pursuant to Section 327(a) to employ Neubert, Pepe & Monteith, P.C. to represent him
as Debtor-in-Possession on an hourly basis in the within proceedings under chapter 11 of Title ll
of the United States Code. The retainer of $25,000 and the filing fee of $1,717 paid by Faye
. Kornstein lrrevocable Trust to Neubert, Pepe & l\/lonteith, P.C. disclosed in the Application will
be held by Neubert, Pepe & l\/Ionteith, P.C. at Webster Bank, N.A. and Will remain property of the
Debtor’s bankruptcy estate until such time as the Bankruptcy Court approves its use to pay legal

fees and expenses incurred in representing the Debtor in contemplation of and in connection With

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 10 of 12

the chapter 11 case; and it is further
ORDERED that the effective date of this order shall be l\/Iarch 27, 2019; and it is further
ORDERED that Neubert, Pepe & Monteith, P.C. is directed to apply to this Court for
allowance of compensation and reimbursement of expenses in accordance with 11 U.S.C. §§ 330
and 331, the applicable Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy
Procedure. Compensation Will be paid in such amounts as may be allowed by the Court on proper

application

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 11 of 12

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

 

 

BRIDGEPORT DIVISI()N
X
In re: : CHAPTER 11
ANDREW N. KORNSTEIN : CASE NO. 19-50396 (JAM)
Debtor. v
x
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that onMarch 29, 2019 the foregoing document was filed
electronically. Notice of this filing was sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing. Parties may access
this filing through the Court’s system. v

Dated: l\/[arch 29, 2019 THE DEBTOR,
New Haven, Connecticut ANDREW N. KORNSTEIN

By: /s/Douglas S. Skalka
Douglas S. Skalka (ct00616)
NEUBERT, PEPE & MONTEITH, P.C.
195 Church Street
New Haven, CT 06510
Telephone (203) 821-2000
dskalka@npmlaw.com

Case 19-50396 Doc 7 Filed 03/29/19 Entered 03/29/19 17:37:26 Page 12 of 12

19-50396 Notice Will be electronically mailed to:

Douglas S. Skalka on behalf of Debtor Andrew Nelson Kornstein
dskalka@npmlaw.com, smowerv@npmlaw.com; ecrafts@npmlaw.com;
npm.bankruptcy@gmail.com

U. S. Trustee -
USTPRegion02.NH.ECF@USDOJ.GO

19-50396 Notice Will not be electronically mailed to:

